UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-7349


THOMAS LOWERY,

                 Petitioner - Appellant,

          v.

SC DEPARTMENT OF PROBATION PAROLE            AND   PARDON   SERVICES;
CECILIA REYNOLDS, Warden Ker. CI,

                 Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Terry L. Wooten, District Judge.
(3:10-cv-03011-TLW)


Submitted:   January 9, 2012                 Decided:   January 11, 2012


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Thomas Lowery, Appellant Pro Se.       Tommy Evans, Jr., SOUTH
CAROLINA DEPARTMENT OF PROBATION, PAROLE & PARDON SERVICES,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Thomas Lowery, a state prisoner, seeks to appeal the

district      court’s   order      accepting         the    recommendation          of        the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2011) petition.                   The order is not appealable

unless    a   circuit   justice      or    judge       issues       a     certificate          of

appealability.       28 U.S.C. § 2253(c)(1)(A) (2006).                     A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2).

When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists

would     find   that       the   district          court’s        assessment       of        the

constitutional claims is debatable or wrong.                        Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003).           When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive      procedural       ruling       is     debatable,          and    that         the

petition      states    a     debatable        claim       of      the     denial        of     a

constitutional       right.       Slack,   529       U.S.     at    484-85.         We    have

independently reviewed the record and conclude that Lowery has

not made the requisite showing.                 Accordingly, we deny Lowery’s

motion    for    a   certificate      of   appealability             and    dismiss           the

appeal.       We dispense with oral argument because the facts and

legal    contentions     are      adequately        presented        in    the   materials

                                           2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3